Third District Court of Appeal
                               State of Florida

                       Opinion filed October 19, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D22-566
                       Lower Tribunal No. 11-84-A-P
                           ________________


                           Alexis Hernandez,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



     An Appeal from the Circuit Court for Monroe County, Luis Garcia,
Judge.

     Alexis Hernandez, in proper person.

      Ashley Moody, Attorney General, and Michael W. Mervine, Chief
Assistant Attorney General, for appellee.


Before EMAS, SCALES, and MILLER, JJ.

     PER CURIAM.

     Affirmed.